PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Muller et al.
Application No. 14/840,317
Filed: 31 Aug 2015
For: DETERMINING STATE OF VIRTUAL ROUTER INSTANCE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a) filed March 5, 2021, to revive the above-identified application. This is also in response to the petition under 37 CFR 1.182 for expedited consideration filed March 10, 2021. 

The petition are GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed March 9, 2017, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 10, 2017.  A Notice of Abandonment was mailed and September 13, 2017.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. Additionally, petitioner provided a $420 fee for the filing of the petition under 37 CFR 1.182 and additional information in support of the conclusion that the entire period of delay was unintentional. 

This application is being referred to Technology Center Art Unit 2462 for appropriate action on the reply received March 5, 2021.

Questions concerning this decision should be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET